Per Curiam,
Concurrent proceedings seem to have been taken to set aside the award and open a judgment, to secure the same debt, entered against the defendant. The decree of the court below discharging the rule to show cause why the judgment should not be opened, etc., has been affirmed in an opinion just filed at No. 262 of this term [the preceding case], and there is no reason why a similar disposition should not be made of this appeal. No apparent injustice has been done or is contemplated against defendant. He voluntarily submitted all matters *451in dispute between him and the plaintiff without exception or appeal, and the amount of the award against him has been collected through the medium of the judgment above mentioned, which had been given to secure it. It is not proposed to colleet the debt a second time. The reasons upon which the application to set aside the award is based are purely technical. At most the entry of the award was a mere irregularity which did defendant no harm.
Decree affirmed and appeal dismissed with costs to be paid by defendant.